


EXHIBIT 10.7




NOTICE OF GRANT OF STOCK APPRECIATION RIGHT (SAR) AWARD


Name of Employee:        ________________________________


Name of Plan:        2015 Ashland Inc. Incentive Plan


Number of SAR’s:        ________________________________


Grant Price Per SAR:    $___________________________.___


Date of SAR Grant:        ________________________, 20_____


Vesting Schedule:        50% on 1st Anniversary of Grant Date
Additional 25% on 2nd Anniversary of Grant Date
Remaining 25% on 3rd Anniversary of Grant Date




Expiration Date:        _______________________, 20__


ASHLAND INC. (“Ashland”) hereby confirms the grant of a Stock Appreciation Right
(“SAR”) award (“Award”) to the above-named Participant (hereinafter called the
“Participant”) pursuant to the 2015 Ashland Inc. Incentive Plan (hereinafter
called the “Plan”) and this agreement (“Agreement”), in order to provide the
Participant with an additional incentive to continue his/her services to Ashland
and to continue to work for the best interests of Ashland. This Award entitles
the Participant to receive a number of shares of Ashland Common Stock, par value
$0.01 per share (“Common Stock”) with a fair market value equal to the product
of (1) the excess of the fair market value per share of Common Stock at the time
the SAR is exercised over the grant price per share of the SAR, multiplied by
(2) the number of shares of Common Stock covered by the SAR (or the portion
thereof which is so exercised). For purposes of this Award, fair market value
shall be determined by the sale price of the Common Stock as reported on the
Composite Tape of the New York Stock Exchange at the time the SAR is exercised.
To the extent vested, this Award may be exercised, as provided in the Plan,
until the Expiration Date or such earlier date that the Award terminates
pursuant to the Plan.
Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of SARs set forth above, subject to and upon all the terms,
provisions and conditions contained herein and in the Plan.
Nothing contained in this Agreement or in the Plan shall confer upon the
Participant any right to continue in the employment of, or remain in the service
of, Ashland or its subsidiaries.
Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan. The Participant
understands that such processing of this information may need to be carried out
by Ashland, its subsidiaries and by third party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. By accepting this Award, the Participant consents to
the processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.
The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to

Personal and Confidential



--------------------------------------------------------------------------------




deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other forms of communications) in connection with
this and any other award made or offered under the Plan. The Participant
understands that, unless earlier revoked by the Participant by giving written
notice to Ashland Inc., Attn: Shea Blackburn, 50 E. RiverCenter Blvd.,
Covington, KY 41011 , this consent shall be effective for the duration of the
Award. The Participant also understands that the Participant shall have the
right at any time to request that Ashland deliver written copies of any and all
materials referred to above at no charge.
This Award is granted under, and is subject to, all the terms and conditions of
the Plan, including, but not limited to, the forfeiture provision of Section
16(H) of the Plan. In consideration of this Award, the Participant agrees that
without the written consent of Ashland, the Participant will not (i) engage
directly or indirectly in any manner or capacity as principal, agent, partner,
officer, director, employee or otherwise in any business or activity competitive
with the business conducted by Ashland or any of its subsidiaries; or (ii)
perform any act or engage in any activity that is detrimental to the best
interests of Ashland or any of its subsidiaries, including, without limitation,
(aa) solicit or encourage any existing or former employee, director, contractor,
consultant, customer or supplier of Ashland or any of its subsidiaries to
terminate his, her or its relationship with Ashland or any of its subsidiaries
for any reason, or (bb) disclose proprietary or confidential information of
Ashland or any of its subsidiaries to third parties or use any such proprietary
or confidential information for the benefit of anyone other than Ashland and its
subsidiaries (the “Participant Covenants”), provided, however, that section (ii)
above shall not be breached in the event that the Participant discloses
proprietary or confidential information to the Securities and Exchange
Commission, to the extent necessary to report suspected or actual violations of
U.S. securities laws, or the Participant’s disclosure of proprietary or
confidential information is protected under the whistleblower provisions of any
applicable law or regulation. The Participant understands that if he or she
makes a disclosure of proprietary or confidential information that is covered
above, he or she is not required to inform Ashland, in advance or otherwise,
that such disclosure(s) has been made.
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, but subject to any applicable laws to the contrary, the Participant
agrees that in the event the Participant fails to comply or otherwise breaches
any of the Participant Covenants either during the Participant’s employment or
within twenty-four (24) months following the Participant’s termination of
employment with Ashland or its subsidiaries for any reason: (i) Ashland may
eliminate or reduce the amount of any compensation, benefit, or payment
otherwise payable by Ashland or any of its subsidiaries (either directly or
under any employee benefit or compensation plan, agreement, or arrangement) to
or on behalf of the Participant in an amount up to the total amount of the
closing stock price of Common Stock on the payment date multiplied by the number
of shares of Common Stock delivered to the Participant under this Agreement;
and/or (ii) Ashland may require the Participant to pay Ashland an amount up to
the total amount of the closing stock price of Common Stock on the payment date
multiplied by the number of shares of Common Stock delivered to the Participant
under this Agreement; in each case together with the amount of Ashland’s court
costs, attorney fees, and other costs and expenses incurred in connection
therewith.
Copies of the Plan and related Prospectus are available for your review on
Fidelity’s website.













Personal and Confidential
-2-



--------------------------------------------------------------------------------




This grant of Stock Appreciation Rights is subject to your on-line acceptance of
the terms and conditions of this Agreement through the Fidelity website. By
accepting this Agreement and its terms and conditions, the Participant
acknowledges receipt of a copy of the Plan, Prospectus, and Ashland’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”). The
Participant represents that he or she is familiar with the terms and provisions
of the Prospectus Information and hereby accepts this Award on the terms and
conditions set forth herein and in the Plan, and acknowledges that he or she had
the opportunity to obtain independent legal advice at his or her expense prior
to accepting this Award.
ASHLAND INC.


By:    ________________________________


Name:     ________________________________


Title:     ________________________________



Personal and Confidential
-3-

